Leech, J., dissenting: The majority seems to rest its conclusion to a large extent upon the fact that the income of petitioner, received in Greenland for services there rendered, was not taxable by Denmark. Neither Congress in the controlling statutory provision, nor the respondent in his regulations construing that provision, mentions such exemption as even affecting, much less controlling, the imposition of the contested tax. That it would have been easy to have done so is obvious. For us to interpolate such criterion seems to me to be judicial legislation. I think the facts as found in the majority opinion establish conclusively that, under section 116 (a) of the Internal Revenue-Code, as amended by section 148 (a), Revenue Act of 1942, and construed by Regulations 111, sections 29.211-1 and 29.211-2, petitioner was a bona fide resident of Greenland throughout the taxable year. Therefore I would reverse.